ATTORNEY GRIEVANCE                            •       IN THE
COMMISSION OF MARYLAND
200 Harry Truman Parkway                      •       COURT OF APPEALS
Suite 300
Annapolis, MD 21401                           •       OF MARYLAND

       Petitioner
                                              •       Misc. Docket AG
V.
                                              •       No.      95
JASON ERIC FISHER
                                              •       September Term, 2015




       Respondent
****rns************rnms***************************************************
                                  ORDER

       This matter came before the Court on the parties' Joint Petition for Disbarment by

Consent in the above entitled matter, it is this 18th day of May, 2016;

       ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is

hereby GRANTED; and it is further,

       ORDERED, that the Respondent, Jason Eric Fisher, is hereby disbarred from the practice

of law in the State of Maryland for engaging in professional misconduct involving violations of

Maryland Lawyers' Rules of Professional Conduct 8.4(a)(b)(c) and (d); and it is further,

       ORDERED, that the Clerk of this Court shall remove the name Jason Eric Fisher from

the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar

of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland

Rule 16-772(d).
                                                                /s/ Clayton Greene Jr.
                                                               Senior Judge